In the
                            Court of Appeals
                    Second Appellate District of Texas
                             at Fort Worth
                                  No. 02-20-00133-CV

IN THE ESTATE OF ERIC JOHNSON,               §   On Appeal from Probate Court No. 2
DECEASED
                                             §   of Tarrant County (2019-PR01490-2)

                                             §   August 26, 2021

                                             §   Memorandum Opinion by Justice Lee
                                                 Gabriel

                                    JUDGMENT

       This court has considered the record on appeal in this case and holds that there

was no reversible error in the trial court’s judgment. It is ordered that the judgment

of the trial court is affirmed.

       It is further ordered that appellant Sesin Johnson shall bear the costs of this

appeal, for which let execution issue.

                                         SECOND DISTRICT COURT OF APPEALS



                                         By /s/ Lee Gabriel
                                             Justice Lee Gabriel